Case 8:18-cv-01611-CEH-TGW Document 22 Filed 07/08/20 Page 1 of 1 PageID 73




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ALBERT LAVIGNE,

       Plaintiff,

v.                                                            Case No: 8:18-cv-1611-T-36TGW

CREDIT ONE BANK, N.A.,

      Defendant.
___________________________________/

                                          ORDER

       Before the Court is the Joint Stipulation of Dismissal With Prejudice (Doc. 21). In accord

with the Joint Stipulation of Dismissal With Prejudice, it is ORDERED AND ADJUDGED as

follows:

       1)      The Joint Stipulation of Dismissal With Prejudice is APPROVED (Doc. 21).

       2)      This cause is dismissed, with prejudice. Each party shall bear its own costs,

expenses and attorneys’ fees.

       3)      The Clerk is directed to CLOSE this case.

       DONE AND ORDERED in Tampa, Florida on July 8, 2020.




COPIES FURNISHED TO:
Counsel of Record
